Citation Nr: 0419466	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC) in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches as a residual of a head injury.  

2.  Entitlement to service connection for a chronic headache 
disability including migraine headaches as a residual of a 
head injury.

3.  Entitlement to service connection for right frontal 
cortex scar as a chronic residual of a head injury. 

4.  Entitlement to service connection for chronic residuals 
of a right leg injury.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1973.  Thereafter, he served in the North Dakota Air National 
Guard from approximately September 1980 to June 1985.

The issues on appeal arose from a Department of Veterans 
Affairs (VA) M&ROC rating decision.

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in September 2003 for compliance with due 
process procedures.  

In a January 2004 rating decision, the M&ROC granted service-
connection for a scar over the right eyelid as residual of a 
head injury in active service.  The M&ROC essentially 
confirmed and continued the denial of service connection for 
residuals of a head injury claimed as right frontal cortex 
scar and headache disability, including a migraine headache 
disability.  

With respect to the veteran's claimed headache disability as 
a residual of a head injury in active service, the Board 
notes that a historical review of the record shows that in 
unappealed June 1985 and April 1994 rating decisions, the 
M&ROC denied service connection for migraine headaches to 
include as a residual of head trauma in service.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  


Accordingly, the Board has restated the issues on appeal to 
include whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
migraine headaches as a residual of a head injury.  

The Board of Veterans' Appeals (Board) notes that 38 C.F.R. § 
3.156 was recently amended, and that the standard for finding 
new and material evidence has changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  
The current issues on appeal stem from a claim filed prior to 
August 29, 2001.

The separate issue of entitlement to service connection for 
right frontal cortex scar claimed as a residual of a head 
injury has been developed for appellate review on a de novo 
basis as it was not previously adjudicated by the M&ROC in 
prior unappealed rating decisions.


FINDINGS OF FACT

1.  In an unappealed April 1994 rating decision, the RO 
confirmed and continued the denial of service connection for 
migraine headaches to include based on head trauma in 
service.

2.  Evidence submitted since the unappealed April 1994 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The competent and probative medical evidence establishes 
that the veteran does not have chronic residuals of a head 
injury claimed as migraine headaches which have been linked 
to active service, on any basis.

4.  The competent and probative medical evidence establishes 
that the veteran does not have residuals of a head injury 
claimed as right frontal cortex scar which have been linked 
to active service, on any basis. 

5.  The competent and probative medical evidence establishes 
that the veteran does not have chronic residuals of a right 
leg injury, however diagnosed, which have been linked to 
active service, on any basis. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1994 rating decision 
wherein the M&ROC denied service connection for migraine 
headaches as a residual of head trauma is new and material, 
and the veteran's claim of service connection for migraine 
headaches is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a)(c), 20.1103 (2003). 

2.  A chronic residual of a head injury, claimed as migraine 
headaches was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303(b)(d)(2003). 

3.  A chronic residual of a head injury, claimed as right 
frontal cortex scar was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303(b)(d)(2003). 

4.  A chronic residual of a right leg injury, however 
diagnosed, was not incurred in or aggravated by active duty 
nor may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303(b)(d), 3.307, 3.309 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an unappealed April 1994 rating decision the M&ROC 
confirmed a June 1985 rating decision denying service 
connection for migraine headaches including based on head 
trauma in service.  The evidence on file at the time of the 
rating actions primarily consisted of a June 1973 separation 
physical examination report and some postservice records.  
The veteran's service medical records were not of record.

Evidence received following the April 1994 rating decision 
included newly obtained pertinent service medical records 
showing evidence of a head injury in service.  

The veteran's service medical records show treatment in 
February 1970 for right knee sprain.  There was swelling and 
tenderness of the right lateral aspect of the knee.  No 
instability was noted.  The right knee was placed in a 
plaster cylinder cast for 10 days.  An x-ray of the right 
knee revealed no evidence of fracture or dislocation.  
Following treatment there was marked improvement noted.  

In October 1972, he was treated for a laceration to the 
scalp.  He had been drinking at an off base bar while off 
duty and accidentally injured his head on an uncovered fan 
blade.  He received emergency medical treatment wherein the 
wound was cleaned and sutured.  The possibility of a 
concussion was noted.  Skull x-rays were nonrevealing.  On 
followup treatment in November 1972, the sutures were removed 
and the wound was noted as healing well.  The remaining 
service medical records are absent any pertinent findings 
regarding injury to the right knee and head.  

A June 1973 physical examination report for separation from 
active duty is silent for an objectively demonstrated right 
knee disability.  A neurological evaluation was normal.  It 
was noted as medical history that he had a head injury in 
March 1973 as a result of being struck by a ceiling fan.  
Sutures were required and he complained of occasional 
headaches following the accident.   

Private medical records in January 1976 show treatment for 
vascular/migraine headaches.  The veteran noted a history of 
a shrapnel wound to the head.  A brain scan was normal.  

A postservice North Dakota Air National Guard enlistment 
physical examination report in September 1980 is silent for 
any right knee disability or residuals of a head injury.  A 
neurologic examination was normal.  He denied any pertinent 
right knee and neurologic symptoms including frequent or 
severe headaches.  

Private treatment records in July 1983 show a history of 
migraine headaches secondary  to wound to the right frontal 
cerebral cortex.  

An August 1983 private hospital report shows the veteran 
reported a history of a shrapnel injury to the head with 
residual migraine headaches.  It was noted that a neurology 
consultation thought he had right vascular headaches.  A 
diagnostic workup including computed tomography (CT) scan and 
skull x-rays were normal.  Specifically, no pertinent defect 
including focal area of post traumatic alteration was noted.  

A September 1984 periodic North Dakota Air National Guard 
physical examination report is silent for objectively 
demonstrated right knee pathology.  A neurologic evaluation 
was normal.  He was on medication for headaches.  

An October 1992 private medical record noted a history of 
migraine headaches.  

A September 2002 VA general medical examination report shows 
the veteran reported injuring his right knee in a fall while 
running in active duty in 1971.  
He noted having continued right knee symptoms to the present.  
An x-ray revealed degenerative changes of the right knee.  

VA outpatient medical records in 2002 and 2003 show treatment 
for leg complaints.  

An April 2003 VA neurology examination report shows that the 
examiner reviewed the veteran's claims file in conjunction 
with the veteran's examination.  The veteran reported a head 
injury in March 1973 while stationed in Thailand.  He was 
struck by a moving ceiling fan.  He denied loss of 
consciousness.  He noted that the injury was uncomplicated 
and that the sutures were removed normally several days 
later.  He reported experiencing headaches since that time.  
Following objective examination the pertinent diagnosis was 
intermittent right frontal headaches suggestive of common 
migraine headaches.  

The examiner noted that the veteran's reported history of a 
head injury in service had been inconsistent such as 
reporting a head injury due to shrapnel injury.  Based on a 
longitudinal review of the claims file and examination 
findings, the examiner found that the head injury in service 
was mild in nature resulting in a forehead laceration but no 
significant injury.  The examiner opined that it is highly 
unlikely that such a mild event would produce cortical or 
other brain injury and that it was less likely that it would 
be responsible for frequent headaches over the past 30 years.  

An April 2003 VA orthopedic examination report shows the 
examiner reviewed the veteran's claims file in conjunction 
with the veteran's examination.  Based on a review of the 
claims file and examination findings the examiner opined that 
it is less than likely that the veteran's right leg 
disability is related to active duty.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).





In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.  
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.  
§ 20.200.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Where the new and material evidence consists of supplemental 
service medical records the former decision by the 
originating agency will be reconsidered.  
38 C.F.R. § 3.156(c).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

The veteran had no direct combat service.  Therefore, the 
provisions of 38 U.S.C.A. 1154(b); 38 C.F.R. 3.303(a), 3.304 
and the holding in Collette v. Brown, 82nd F.3d, 389 (Fed. 
Cir. 1996) are not for consideration.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West  , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issues on appeal.  
Also, he was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi , 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The veteran has not identified any outstanding medical 
evidence of treatment for the claimed disabilities at issue 
for service connection compensation benefits.  As the CAVC 
has noted, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000.


New and Material Evidence

The veteran essentially seeks to reopen his claim of 
entitlement to service connection for migraine headaches 
claimed as a residual of head trauma in active service.  In 
an unappealed April 1994 rating decision, the M&ROC 
essentially confirmed and continued the previous denial of 
service connection for a chronic headache disability 
diagnosed as migraine headaches in an unappealed rating 
decision of June 1985 rating decision.  No chronic headache 
disability with nexus to head trauma in active service was 
shown by the competent medical evidence of record.  

The medical evidence on file at the time of the unappealed 
April 1994 M&ROC rating decision consisted of a June 1973 
physical examination report for separation from active duty 
and postservice medical evidence including North Dakota Air 
National Guard records.  The veteran's service medical 
records for active duty were not available.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Evidence has been submitted which was not in the record at 
the time of the April 1994 M&ROC rating determination.  The 
pertinent evidence presented since the April 1994 rating 
decision includes recently obtained service medical records 
for active duty that were not previously considered by the 
M&ROC.  

The added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
pertaining to the appellant's claim.

Accordingly, the appellant's claim of entitlement to service 
connection for migraine headaches as a residual of a headache 
injury is reopened.  38 C.F.R. 
§ 3.156(a)(c).


Service Connection for a Chronic Headache 
Disorder including Migraine Headaches as 
a Residual of a Head Injury

The Board may proceed in considering the issue of entitlement 
to service connection for migraine headaches as a residual of 
a head injury in service on a de novo basis without prejudice 
shown to the veteran in view of the M&ROC's complete review 
of the evidence on the merits in the April 2002 statement of 
the case and supplemental statements of the case issued in 
January 2004.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Since the record is complete, there is no need to remand this 
case for additional development of the evidence.  

Also, the Board recognizes that the provisions of 38 U.S.C.A. 
§ 5103A(d) require VA to obtain medical examination or 
opinion if necessary to make a decision on a claim.  In this 
case the record contains an April 2003 VA neurologic 
examination report with nexus opinion regarding the issue on 
appeal.  The requirements of the VCAA have been met.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra. 

A longitudinal review of the evidence shows that the veteran 
primarily relates the onset of a migraine headache disability 
to a head injury in active service.  The service medical 
records show evidence of a mild head injury as a result of 
being struck by a ceiling fan.  He complained of headaches 
following the head injury.  However, the service medical 
records and physical examination report for separation from 
active duty are silent fro a chronic headache disability, 
however diagnosed.  Significantly, the record shows that in 
April 2003, the veteran underwent a VA neurologic 
examination.  Based on a review of the claims file and 
examination findings, the medical examiner found no nexus or 
etiologic link between the veteran's mild head injury in 
service and the onset of migraine headaches first manifested 
years following separation from active duty.  

The Board must point out that the record does not include an 
opinion based upon a review of the claims file which is 
favorable to the veteran's claim or one that contradicts or 
leads the Board to reasonably call into question the recent 
VA examination findings with opinion against the claim.  

Additionally, the Board notes that there is no competent 
medical evidence that any migraine headache disorder 
developed coincident with active service, and as noted above, 
that any current migraine headache disorder has been linked 
to service on the basis of such evidence, regardless of any 
alleged continuity of symptomatology.  The Board finds the VA 
examination findings weigh against any support for continuous 
symptomatology since service.  Voerth v. West, 13 Vet. App. 
117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

While the record may contain clinical notations referring to 
the veteran's history of headaches related to a head injury 
in service, the Board notes that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Also, the Board notes that the veteran has asserted that the 
symptoms associated with his migraine headaches first 
manifested in active service as a result of a head injury.  
However, the veteran's self-report linking the current 
disability to service is not competent medical evidence.  As 
a layperson, he has not shown that he is qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has migraine headaches claimed as a result of a head 
injury, that is related to his period of active service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for migraine headaches as a 
result of a head injury in active service.  See Gilbert, 1 
Vet. App. at 53.


Service Connection for Chronic Residuals 
of a Head Injury Claimed as Right Frontal 
Cortex Scar

A longitudinal review of the record is without competent 
medical evidence demonstrating a right frontal cortex scar 
currently with nexus to active duty.  

The Board notes that the veteran was essentially treated for 
a mild head injury in service.  Diagnostic workups of record 
including brain scans and skull x-rays are normal.  In April 
2003, the veteran underwent a VA neurology examination.  
Following a review of the veteran's claims file and 
examination findings, the medical examiner essentially found 
no current evidence of a right frontal cortex scar.  

The Board must point out that the record does not include an 
opinion favorable to the claim or one that contradicts or 
leads the Board to reasonably call into question the recent 
VA examination findings with opinion against the veteran's 
claim.

Since there is no evidence of current right frontal cortex 
scar, the veteran's claim fails to meet the first requirement 
for prevailing on a claim for service connection.

The only support for this claim is found in the veteran' s 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration) ; Espiritu v. 
Derwinski, 2 Vet. App.  492, 494 (1992).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a right frontal cortex 
scar as a result of a head injury in active service.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service Connection for Chronic Residuals 
of a Right Leg Injury

The veteran's service medical records for active duty reveal 
treatment for a right knee sprain which resolved in service 
without any residual disability of the right leg and knee  
noted on examination in June 1973 for separation from active 
duty.  The postservice medical evidence first showing 
evidence of a chronic right leg and knee disability including 
degenerative arthritis dates from many years following 
separation from active duty.

In April 2003, the veteran underwent a VA orthopedic 
examination.  Following a review of the veteran's claims file 
and examination findings, the examiner's expressed opinion 
essentially found no nexus or etiologic link between any 
current chronic right leg and knee disability, however 
diagnosed, and the veteran's active duty including a right 
knee sprain.

The Board must point out that the record does not include an 
opinion favorable to the claim or one that contradicts or 
leads the Board to reasonably call into question the recent 
VA examination findings with opinion against the claim.  

Also, the Board finds the VA examination findings weigh 
against any support for continuous symptomatology since 
service.  McManaway v. West, 13 Vet. App. 60 (1999).  

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have chronic 
residuals of a right leg disability which has been linked to 
service on any basis.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for chronic residuals of a 
right leg disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

















ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
migraine headaches as a residual of a head injury, the appeal 
is reopened.

Entitlement to service connection for a chronic headache 
disability including migraine headaches as a residual of a 
head injury is denied.

Entitlement to service connection for chronic residuals of a 
head injury claimed as right frontal cortex scar is denied.

Entitlement to service connection for chronic residuals of a 
right leg injury is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



